Citation Nr: 1632269	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia.

REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from August 1959 to September 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The record reflects that the Board denied service connection for schizophrenia in a July 2006 decision.  The Veteran did not appeal that decision and it therefore became final.  Based on the Veteran's current claim received in June 2009, the issue on appeal here is limited to entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his current depressive disorder and PTSD are related to his military service.


CONCLUSION OF LAW

The criteria to establish service connection for a depressive disorder and PTSD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for a depressive disorder and PTSD, which represents a full grant of the benefits sought on appeal; therefore, there are no further duties under the Veterans Claims Assistance Act of 2000 to notify or assist in substantiating a claim for VA benefits, and no further duties to explain how VA complied with those duties.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).


Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 


Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and the in-service stressor; and, credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f). Section 4.125(a) requires the diagnosis to conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The evidence necessary to establish the occurrence of a stressor during service varies.  In general, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  However, in PTSD claims that are based on in-service physical or sexual assault, the Court has clarified that this general rule does not apply.  See YR v. West, 11 Vet. App. 393, 399   (1998); and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  That is, when adjudicating a claim of service connection for PTSD based on assault, an opinion by a medical professional based on a post-service examination can be used to establish the occurrence of a stressor.  38 C.F.R. § 3.304(f)(5).  See also Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved. McLain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The Veteran maintains that he has a current psychiatric disorder that is related to harassment and racial discrimination he experienced during his service aboard the USS Forrestal.  See June 2009 Veteran's claim. 

Upon entrance into service, an April 1959 enlistment examination revealed no psychiatric disorders, and no additional defects discovered in July 1959 shortly before service.

An October 1960 STR reflects that the Veteran had either been "in the brig" or under disciplinary action for the past several months.  It was noted that he had been coming to sick call daily with complaints of respiratory distress.  Examination revealed prolonged expiration and wheezes, but chest x-rays were normal.  The examiner noted that the Veteran was in a depressed insomnic state awaiting disciplinary action.  Diagnoses were neurotic depressive reaction and an acute asthmatic bronchitis.

Service personnel records show that from August 1960 to June 1961 the Veteran received 5 non-judicial punishments for various charges to include unbecoming conduct, disrespect to PO, failure to obey order, assault, and molestation.

The Veteran signed a June 1961"First Endorsement" which reflected that he was  being considered for Administrative Discharge for the good of the service, and that such discharge may be by undesirable discharge which is under conditions other than honorable.  See also, June 1961 Recommendation for Administrative Discharge from Commanding Officer to Chief of Naval Personnel.

According to a July 1961 memorandum, the Veteran was being generally discharged by reason of unfitness.  There was no psychiatric examination at the September 1961 separation examination.

Post-service records demonstrate the Veteran's long history of drug and alcohol abuse.  An August 1963 VA examination report referenced the Veteran's alcoholism.  VA inpatient and outpatient treatment records dated in 1991 note a long history of substance dependence.  The Veteran was hospitalized in May and June 1991 for drug rehabilitation, and again in November 1991 to address his remaining psychosocial stressors following the completion of several rehabilitation problems.  He was diagnosed with mixed substance abuse.   

During a private internal medicine examination in December 1996, the Veteran's depression was also noted.  A June 1998 VA examination report shows a diagnosis of polysubstance dependence, in remission

The Veteran's VA psychiatrist indicated, in June 2000 psychiatry notes, that the Veteran's disciplinary difficulties in service were partly a reflection of early symptoms of a psychiatric disorder that he carried with him into service, and characterized the Veteran's current disorder as possible paranoid schizophrenia.  

A VA examiner who examined the Veteran in September 2000 for compensation purposes, disagreed, finding no mental or neuropsychiatric disorder, and stating that the Veteran's combative, argumentative, and aggressive behavior had been present since high school.  

A January 2002 VA examiner diagnosed chronic undifferentiated schizophrenia and noted that the Veteran probably started having symptoms at age 18 or 19.

The Veteran's VA psychiatrist, in August 2002 psychiatry notes, indicated that he had already attested on several documents that the history of the Veteran's schizophrenia and the timeliness of his service would suggest that that was the time when his disorder became manifest.  

According to April 2003 administrative notes, the Veteran's VA psychiatrist explained that it is well-known and accepted in the field of psychiatry that mental disorders may present which do not clearly delineate themselves by strict DSM criteria until sometime later in life.  The psychiatrist noted further that it is manifestly evident that the Veteran was demonstrating psychiatric symptoms while in service.  

A January 2006 VA examiner diagnosed the Veteran with schizoaffective disorder and concluded that, although he was severely affected by his psychiatric condition, "it is difficult to establish that the cause of his current condition was motivated by his military service.  There [is] the possibility that his time in the service might have exacerbated some underlying paranoia, but cannot completely be established at the present time." 

A February 2006 VA examiner diagnosed the Veteran with chronic schizophrenia, and concluded that "the altercations and disciplinary actions of [the veteran's] military service, and his subsequent interpersonal deficits appear to be manifestations of a condition which was present from at least his early teens."  He added, however, that the interpersonal contacts that the Veteran experienced during service "very likely aggravated his psychiatric condition," but that "it is considerably less likely that his military service altered the course of his psychiatric conditions."  Noting the gradually deteriorating nature of schizophrenia and the fact that the Veteran's episodes of frank delusions and hallucinations do not appear to have occurred for many years after service, he concluded that "it is more likely than not that the gradual increase in severity of [the veteran's] condition was due to the natural progression of the disease."

In his June 2009 statement in support of his claim, he indicated that he was subjected to severe racism aboard the ship.  He also recalled the rotten smell of dead bodies that he was sent to pick up in Cam Rhan Bay.

A July 2009 certificate is of record which notes the Veteran's completion of the PTSD Residential Program.

In support of the claim, the Veteran submitted November 2012 and February 2013 letters authored by his VA psychiatrist who had treated him since October 2010.  This psychiatrist determined that the Veteran currently suffers from PTSD and anxiety symptoms from the stressors in the Navy, which exacerbated his paranoid schizophrenia for which he received treatment in the years following his military service.  The same doctor wrote another letter in April 2016 stating that the Veteran's depression is related to his stressors in the Navy.

According to June 2015 correspondence, H.S., M.S.N. associated with the Outpatient PTSD Clinical Team stated that the Veteran is currently being treated for PTSD secondary to traumatic events occurring in the military.  He was noted to be in weekly psychotherapy sessions and, until recently, attended a five day a week psychosocial rehabilitation program.  H.S. stated that the Veteran saw the Navy as a place of equal opportunity as a young African-American male, but that his belief in equal treatment was quickly dispelled as he was threatened, harassed, and severely beaten on multiple occasions, and his treatment was always accompanied by racial taunts and slurs.  H.S. indicated that after two years, the Veteran was advised that he was being discharged with a General under Honorable Conditions.  The Veteran stated that he was never given a reason for his discharge and H.S. noted that his DD-214 does not provide clarifying information.  H.S. also stated that the Veteran's experiences in the military and the circumstances surrounding his discharge have profoundly affected him.  The abuse and betrayal of trust that he experienced in the military left him feeling afraid, anxious, confused and outraged, which ultimately led to his development of PTSD.  Despite his best efforts with psychotherapy and medication management, H.S. indicated that his prognosis remains guarded. 

During the Veteran most recent VA examination for compensation purposes in June 2015, the examiner diagnosed the Veteran with an "other specified depressive disorder" manifested by irritability, impatience, anger, and suspicion toward others, as well as polysubstance abuse in sustained remission, but determined that those disabilities are less likely as not related to service.  The examiner discounted the Veteran's stressor statements regarding discrimination during service. 

Based on this body of evidence, the Veteran has been diagnosed with PTSD and a depressive disorder during the appeal period.  See November 2012, February 2013 and June 2015 medical statements.  Moreover, upon entrance into service, no psychiatric disorders were noted.  With regard to relevant in-service events, the record shows that the Veteran received multiple disciplinary actions and a diagnosis of neurotic depressive reaction.  In addition, the record contains the Veteran's reports of having felt harassed and discriminated against in service, statements which he is competent to report.

The question then becomes whether the current disability is related to his military service.  As reflected above, the record contains multiple opinions addressing the etiology of the Veteran's psychiatric disorder.

On review of all evidence, the Board finds the weight of evidence supports a finding that the Veteran's current psychiatric disability is related to his military service.  The medical professionals who provided opinions largely agree that the claimed harassment and discrimination in service was traumatic, and that the disciplinary actions the Veteran received in service were a reflection of a psychiatric disorder.  The etiology opinions of record consist of both favorable and unfavorable opinions.  The unfavorable opinion provided during the appeal period was authored by the June 2015 VA medical examiner; however, the Board finds the opinion conclusory, as it does not contain any supportive rationale.  Consequently, the June 2015 VA opinion is inadequate to decide the claim, and ultimately of little probative weight.  

To the contrary, the Board finds adequate and highly probative the favorable opinions provided by the Veteran's VA psychiatrist in November 2012, February 2013, and April 2016, as well as the statement authored by H.S., M.S.N. in June 2015.  These opinions are fully accurate and fully articulated, and contain detailed rationale.  As such, the Board finds that the evidence is at least in equipoise that the Veteran's current psychiatric disorder was incurred in service.  38 C.F.R. § 3.303(d).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a depressive disorder and PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a depressive disorder and PTSD is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


